Citation Nr: 0911329	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee meniscectomy, rated as 10 percent disabling, prior 
to January 10, 2006.  

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, rated as 10 percent disabling, prior to 
January 10, 2006.  

3.  Entitlement to a disability evaluation greater than 30 
percent for a right total knee replacement, after January 10, 
2006.  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel





INTRODUCTION

The Veteran had active service from March 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In May 2004, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) so the Veteran could undergo 
a VA examination, and for further development and 
consideration.  

On January 10, 2006, the Veteran underwent a right total knee 
replacement.  After his surgery, his residuals of a right 
knee meniscectomy and traumatic arthritis were no longer 
coded under Diagnostic Codes (DC) 5010-5621 and DC 5257.  
Instead, his right knee disabilities were reclassified as a 
right total knee replacement associated with traumatic 
arthritis (DC 5055), and he was assigned a 100 percent 
evaluation from January 10, 2006, and then a 30 percent 
evaluation effective February 1, 2007.  


FINDINGS OF FACT

1.  Prior to his total knee replacement on January 10, 2006, 
the Veteran did not have moderate recurrent subluxation or 
lateral instability in his right knee.   

2.  Prior to January 10, 2006, the Veteran's service-
connected right knee disability included degenerative 
arthritis, confirmed by x-rays. 

3.  Prior to January 4, 2006, the Veteran's service-connected 
right knee disability was manifested by normal extension and 
flexion limited to between 70 and 90 degrees.  

4.  Since January 4, 2006, however, the Veteran's extension 
was limited to 20 degrees due to pain, after repetitive 
motion.

5.  Since his January 10, 2006 surgery, the Veteran does not 
have chronic residuals of a right total knee replacement, 
consisting of severe painful motion or weakness in the 
affected extremity.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for residuals of a right knee meniscectomy, prior to 
January 10, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.68, 4.71a, DC 5257 (2008).

2.  The criteria are met for a 30 percent rating for 
right knee arthritis, effective January 4, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5003, 5260, 
5261 (2008).

3.  The criteria are not met for a rating higher than 30 
percent for a right total knee replacement from January 10, 
2006, onward.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.68, 4.71a, DCs 5055, 5256, 5261, 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in July 2002.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, in its May 2004 remand, the Board found 
that the July 2002 VCAA notice was inadequate because it 
addressed service connection, instead of entitlement to 
increased evaluations.  However, this content error was 
"cured" by providing necessary notice and then 
readjudicating the claims, including in a Statement of the 
Case (SOC) or Supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given ample opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  This case was 
remanded so the Veteran could receive a proper VCAA notice 
letter, which he did in December 2004 and August 2006.  The 
Veteran's claims were subsequently readjudicated in the 
November 2008 SSOC, thus curing the error.  Id.  

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In December 2004 and August 2006, the RO sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters also 
informed him that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including the 
Social Security Administration.  He was advised that it was 
ultimately his responsibility to send other, private medical 
records or to provide a properly executed release so that VA 
could request the records for him.  

The Board finds that the content of the two post-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duties to notify and assist.  He 
was advised of his opportunities to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, all obtainable 
evidence that he identified as relevant to the claims has 
been obtained and associated with the claims file, including 
his service treatment records (STRs), civilian private 
medical records, and his VA records, including the reports of 
his VA compensation examinations assessing the severity of 
his knee disabilities - the determinative issues.  
See Caffey v. Brown, 6 Vet. App. 377 (1994).

The Veteran has not identified any other pertinent evidence 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VCAA notices. 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Since the Vasquez-Flores decision was not issued until rather 
recently, the Veteran has not received VCAA notice 
specifically tailored to comply with it.  In this case, the 
Board finds that the notice error did not affect the 
essential fairness of the adjudication because the diagnostic 
criteria used to determine the relative severity of the 
Veteran's knee disabilities were provided in the June 2003 
SOC.  A reasonable person could be expected to read and 
understand these criteria, and that evidence showing that the 
disabilities met the requirements for a higher rating was 
needed for an increase to be granted.  Certainly then, he has 
the requisite actual knowledge of the evidence needed to 
support his claims.

Moreover, as previously mentioned, since providing the 
Veteran additional VCAA notices in December 2004 and August 
2006, the RO has readjudicated his claims in the November 
2008 SSOC.  See again Mayfield v. Nicholson, 07-7130 (Fed. 
Cir. Sept. 17, 2007) (Mayfield IV) and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006), indicating that, as a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  

A post-decisional August 2006 letter informed the Veteran of 
the disability rating and downstream effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007); see also, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  He was given an opportunity to respond to that 
letter and in the November 2008 SSOC, his claims were 
readjudicated.  Therefore, there is no prejudice to the 
Veteran because his claim has been reconsidered since 
providing this additional VCAA notice.  

Accordingly, the Board finds that VA has satisfied its duties 
to notify and assist the Veteran in apprising him of the 
evidence needed to support his claim, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding this case for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit to the Veteran.  The Court has held that 
such remands are to be avoided.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The Board is also satisfied that there was substantial 
compliance with its May 2004 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

Increased Evaluation Claims 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That said, in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Entitlement to an Increased Evaluation for Residuals of a 
Right Knee Meniscectomy Prior to January 10, 2006

The Veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of a right knee 
meniscectomy, which, until January 10, 2006, was evaluated as 
10 percent disabling under DC 5257, other impairment of the 
knee.  38 C.F.R. § 4.71a.  

Under DC 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  Id.  The maximum 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  Id. 

The words "slight," "moderate," and "severe" as used in 
the various DCs are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

DC 5257 addresses "other" knee impairment - namely 
instability and subluxation, not limitation of motion; as a 
result, the criteria set forth in DeLuca do not apply.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

At his August 2002 VA examination, there was "some 
evidence" of instability in his right knee because his 
Lachman's test was positive, but the varus and valgus stress 
tests and McMurray's tests were all normal.  

A February 2005 VA orthopedic consult showed that the Veteran 
had negative Lachman's and McMurray's tests, indicating that 
the joint was stable. In September 2005, VA treatment records 
showed that the Veteran had a positive Lachman's test and one 
record showed that he also had a positive anterior drawer 
test, indicating instability in the right knee joint.  

At his January 4, 2006 VA examination, the Veteran stated 
that his knee did not lock, but that it was unstable.  Upon 
examination, he had crepitus.  There was laxity of the knee 
and positive anterior drawer and Lachman's tests, indicating 
instability of the joint.  Upon standing, the knee had a 
slight varus deformity.  There was no locking of the right 
knee.  The examiner did not state that there was any 
subluxation of the right knee.  The examiner observed that 
after undergoing a fourth surgery of the right knee for a 
tear of the ACL, the Veteran recovered a "fairly good range 
of motion, but [the Veteran] is still having chronic pain and 
some instability of the knee."  The Veteran informed the 
examiner that he was going to have a total knee replacement 
later in the month.  In fact, he had it six days after the 
examination, on January 10, 2006.  

While the record shows that the Veteran consistently has a 
positive Lachman's test, other tests for instability (such as 
anterior drawer and varus/valgus stress tests) are negative, 
with the exception of a positive anterior drawer test in 
September 2005.  The VA examiners found that the Veteran has 
some instability and in January 2006, he had a slight varus 
deformity.  It is clear that the Veteran's right knee is 
occasionally unstable.  The evidence of record shows the 
presence of occasional instability of the right knee joint, 
as opposed to moderate recurrent instability.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the Veteran's right knee disability does not more closely 
approximate a 20 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  A rating in excess of 10 percent 
for other knee impairment prior to January 10, 2006 is not 
warranted.

Entitlement to an Increased Rating for Right Knee Arthritis 
Prior to January 10, 2006, Including the Extent to Which it 
Causes Limitation of Motion

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a Veteran's knee disability is rated under 
Diagnostic Code 5257, the Veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (August 14, 1998).  Prior to January 10, 
2006, the Veteran had a separate evaluation for arthritis of 
the right knee under DC 5010-5261 for limitation of extension 
of the right leg.  

The Veteran asserts that he is entitled to a higher rating 
for his service-connected right knee arthritis, which, until 
January 10, 2006, was evaluated as 10 percent disabling under 
DC 5010-5261, traumatic arthritis and limitation of extension 
of the right leg.  38 C.F.R. § 4.71a.  

DC 5010 instructs the rater to evaluate the disability under 
DC 5003, degenerative arthritis.  Under DC 5003, the 
disability is evaluated based upon limitation of motion of 
the affected part, which is the knee, in this case.  
Limitation of motion of the knee is evaluated under DC 5260 
(flexion) and DC 5261 (extension).  38 C.F.R. § 4.71a.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When limitation of motion is 
noncompensable, a 10 percent rating is warranted when there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is 
warranted where there is x-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

As discussed below, the Board does not find that the Veteran 
had compensable loss of extension until January 4, 2006.  
Prior to that date, his limitation of motion was 
noncompensable.  He is not entitled to a higher evaluation 
under DC 5003, prior to January 4, 2006, because there is no 
x-ray evidence that 2 or more joints or minor joint groups 
are involved, and there is no evidence that he has ever had 
an incapacitating exacerbation.  Id.  

Under DC 5260, a noncompensable evaluation is warranted when 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent evaluation is warranted when flexion 
is limited to 15 degrees. Id.  

Under DC 5261, a noncompensable evaluation is warranted when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted when extension is limited to 
15 degrees.  A 30 percent evaluation is warranted when 
extension is limited to 20 degrees.  Id.  

At his August 2002 VA examination, his right knee extension 
was 0 degrees (which is normal, see 38 C.F.R. § 4.71, Plate 
II).  His flexion was 80 degrees (140 degrees is normal).  A 
September 2005 VA treatment shows that he had 0 degrees of 
extension and 110 degrees of flexion.  At his August 2006 VA 
examination, his extension was 0 (normal) and his flexion was 
90 degrees.  At his January 2006 examination, this extension 
was 0 degrees and his flexion was 90 degrees.  

To warrant even the most minimum compensable rating of 
10 percent under DC 5260, his flexion would have to be 
limited to 45 degrees, and it clearly is not since, even 
using the lesser flexion he has had during the appeal, it was 
80 degrees.  Moreover, since he has normal extension, to 0 
degrees, it obviously does not meet the 10-degree limitation 
required for a 10 percent rating under DC 5261.

When the rating for a disability is based, at least partly on 
the extent there is limitation of motion, such as under DC 
5260 or 5261, the Board must also consider, in conjunction 
with the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

These factors include more or less movement than normal, 
weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  See also 
38 C.F.R. § 4.59.

At his August 2002 VA examination, he had pain from 70 to 80 
degrees of flexion.  He was unable to squat and was unwilling 
to perform repetitive motion testing to determine the extent 
of any functional loss.  He wore a knee brace.  In September 
2005, the Veteran complained of painful motion.  The 
treatment record showed that he walked with a limp, and used 
a cane and a brace.  

At his January 2006 VA examination, he had pain from 0 to 20 
degrees of extension.  After repetitive motion, he had 20 
degrees of extension and 90 degrees of flexion.  After 
repetitive motion, the Veteran had weakness and excess 
fatigability, but the examiner did not think it was feasible 
to assess the subjective symptoms in terms of increased loss 
of motion.  There was muscle atrophy.  The Veteran's right 
thigh circumference was 53 centimeters, but his left thigh 
circumference was 55 centimeters.  His right calf 
circumference was 41 centimeters and his left calf 
circumference was 43 centimeters.  

The results of the January 2006 examination showed functional 
loss due to extra limitation of motion after repetitive 
testing.  The RO stated in its August 2002 rating decision 
that the 10 percent disability evaluation was assigned 
because there was x-ray evidence of arthritis and some 
limitation of motion.  The Board finds that the additional 
functional loss following repetitive motion makes the 
Veteran's limitation of extension compensable, and meets the 
criteria for a 30 percent evaluation under DC 5261.  
Therefore, the Veteran's evaluation is increased to 30 
percent under DC 5261, effective on January 4, 2006 (and 
prior to his January 10, 2006 award of 100 percent), the 
first time the evidence showed that his extension was limited 
to 20 degrees, with weakness and fatigability after 
repetitive motion.  38 C.F.R. § 4.71a.  To this extent, the 
appeal is granted.  

The Board must consider the limit set forth in the amputation 
rule. 38 C.F.R. § 4.68 (2008).  According to this rule, the 
combined rating for a disability shall not exceed the rating 
for the amputation at the elected level, if amputation was to 
be performed.  Under DC 5161, amputation in the upper third 
of the leg, one third of the distance from perineum to the 
knee joint warrants an 80 percent evaluation.  Under DCs 
5162-5164, amputation above the knee warrants a 60 percent 
evaluation.  The Veteran's combined disability evaluation for 
his right knee (10 percent for residuals of a right knee 
meniscectomy and 30 percent for arthritis) is 40 percent.  
This is the same level disability rating as a 40 percent 
rating for a hypothetical amputation at the elected level.  
Therefore, the increased evaluation does not violate the 
amputation rule.  38 C.F.R. § 4.68 (2008).

The Veteran is not entitled to a 40 percent evaluation under 
DC 5261 because even with functional loss, the Veteran's 
extension is not limited to 30 degrees.  Even considering his 
pain, and functional loss due to fatigue, there is no basis 
for assigning an even higher rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. at 206.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  Since, however, the Veteran 
has noncompensable loss of flexion, he is not entitled to the 
benefit of this special exception.

Since the Veteran has, at worst, extension to 20 degrees 
after repetitive testing, and flexion limited to 70 degrees 
(when considering his pain, etc., after repetitive motion), 
his knee obviously is not ankylosed.  Therefore, DC 5256 does 
not apply.  Ankylosis, favorable or unfavorable, is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the Veteran has retained a great deal of measureable 
range of motion in his right knee - albeit not normal, by 
definition, his knee is not ankylosed.

There also is no evidence of dislocated semilunar cartilage 
to warrant application of DC 5258, or involvement of the 
tibia or fibula to warrant application of DC 5262.  And since 
the highest possible rating under DC 5259 is 10 percent, for 
removal of symptomatic semilunar cartilage, there is no 
additional benefit to be had since the Veteran already has a 
10 percent rating.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of DC should be upheld if supported by 
explanation and evidence).  In sum, a rating in excess of 10 
percent is not warranted prior to January 14, 2006, at which 
time a 30 percent rating is warranted.

Entitlement to a Disability Evaluation Greater than 30 
Percent for a Right Total Knee Replacement, after January 10, 
2006

Effective January 10, 2006, the Veteran's right knee 
disabilities are evaluated under DC 5055, knee replacement 
(prosthesis).  38 C.F.R. § 4.71a.  Pursuant to DC 5055, a 100 
percent rating is in effect for the Veteran's knee disability 
from the date of his total knee replacement for one year.  
Following that, on February 1, 2007, the disability was 
assigned a 30 percent rating under DC 5055, which is the 
minimum rating.  There are no criteria for this rating, it is 
simply assigned as the minimum rating for a Veteran who has 
had a total knee replacement.  A 60 percent evaluation is 
warranted when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
When there are intermediate degrees of residual weakness, 
pain, or limitation of motion, the rater is instructed to use 
Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  

As discussed above, the Veteran does not have ankylosis of 
the right knee or nonunion of the tibia and fibula, so DCs 
5256 and 5262 are not applicable.  The Veteran was assigned a 
30 percent evaluation under DC 5261 because in January 2006, 
his extension was decreased to 20 degrees after repetitive 
motion.  38 C.F.R. § 4.71a.  

In February 2006, after his knee replacement, the Veteran was 
treated by Dr. M. W., the private physician who performed the 
surgery.  Dr. M. W. found that his right knee had "excellent 
stability."  His extension was 0 degrees, and flexion was 
110 degrees.  Dr. M. W. measured the Veteran's ranges of 
motion but did not comment on functional loss.  He stated 
that the Veteran had poor endurance, but did not qualify this 
symptom in terms of functional loss.  

In May 2006, during his post-surgery physical therapy, the 
Veteran's stability was described as "excellent."  His 
extension was 0 degrees and his flexion was 115 degrees.  In 
July 2006, Dr. M. W. stated that the Veteran's extension was 
0 degrees and his flexion was 115 degrees.  

Compared with the Veteran's ranges of motion from January 
2006 and earlier, the Veteran's extension returned to normal 
and his flexion improved as well, from 90 degrees to 115 
degrees.  After his surgery, the Veteran's extension did not 
appear to be limited to 20 degrees after repetitive motion, 
which means that his disability no longer meets the criteria 
for a 30 percent evaluation under DC 5261.  38 C.F.R. 
§ 4.71a.  

The Veteran is not entitled to a 60 percent evaluation under 
DC 5055 because the evidence does not show that post-knee 
replacement, he has severe painful motion or weakness in his 
right leg.  At his six week post-surgery follow up 
appointment in February 2006, Dr. M. W. stated that the 
Veteran was making good progress in physical therapy.  His 
therapist found that he was gaining strength, but still had 
pain and wanted to continue taking Percocet.  When Dr. M. W. 
examined the Veteran in February 2006, the Veteran had 
reduced strength of 3+ to 4-/5 for extension and 4/5 for 
flexion.  His endurance was poor when he tried to climb 
stairs.  Despite the weakness and lack of endurance, Dr. M. 
W. found that the Veteran was making "excellent progress" 
overall.  

In March 2006, a VA physical medicine and rehabilitative 
specialist determined that it was not medically necessary for 
the Veteran to be issued a scooter because he was able to 
walk without an assistive device without shortness of breath.  
The physician informed the Veteran that pain alone was not 
considered an indication for power mobility.  Also in March 
2006, J. M., the Veteran's physical therapist, stated that 
the Veteran had "excellent" range and strength in his right 
knee.  

At his July 2006 six month post surgery follow up, Dr. M. W. 
stated that the Veteran was doing "quite well," except for 
an accidental strain he sustained when he missed a stair on 
his porch.  Upon examination, the Veteran had a strength of 
3+/5 for flexion and extension.  Dr. M. W. found that the 
Veteran strained his knee, and advised him to use a cane for 
another week or two, and continue with his exercises.  

The evidence discussed above does not support a 60 percent 
evaluation under DC 5055.  Dr. M. W.'s records show that 
while the Veteran had painful motion and weakness, he was 
recovering from surgery, which he had six weeks prior.  His 
ranges of motion had improved significantly with physical 
therapy.  38 C.F.R. § 4.71a.  The Board finds that the 
preponderance of the evidence is against an increased rating 
for a total right knee replacement.  38 U.S.C.A. § 5107(b).  
The appeal is denied.  

Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms from his knee disabilities cause 
impairment in occupational functioning.  Such impairment is 
contemplated by the rating criteria, which reasonably 
describe his disabilities.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  Additionally, in an October 2007 
rating decision, the RO granted the Veteran's claim for a 
total rating based upon individual unemployability (TDIU) due 
to service-connected disability.  The Board finds no reason 
to refer the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An increased evaluation for residuals of a right knee 
meniscectomy prior to January 10, 2006, is denied.  

A 30 percent evaluation is granted for right knee arthritis, 
effective January 4, 2006.  

An increased evaluation for a right total knee replacement is 
denied.  


____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


